DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John Winn on 2/7/2022.

The application has been amended as follows: 
In the Claims:
Claim 13:  “The network device of claim 12, wherein the network device…” --- has been amended to recite--- The network device of claim 7, wherein the network device


Allowable Subject Matter
Claims 1-11 and 13-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a Search of Patent and Non-Patent Literature and was unable to find any prior art which teaches the limitations which were objected to in claim 12 prior to its cancellation from the claims, wherein the limitations of claim 12 prior to its cancellation were objected to as allowable in the prior office action and Applicant has elected to incorporate those limitation into the independent claims to exists in combination with the other limitations of the independent claims which are not taught or suggested by any of the prior art rendered by the Examiner’s search when considered either solely or in combination with any other references considered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.